Mr. Chief Justice Clarity delivered the opinion of the court: It appears that the claimant’s bicycle was destroyed by a truck owned by the State of Illinois and driven by an employe of the State of Illinois, which got beyond the control of the driver and ran across the side walk and into the claimant’s bicycle, completely demolishing it without fault of claimant. The bicycle was worth $55.00 and was a new vehicle. From the facts in the case, it would appear that the claim of this boy was reasonable and that no objections being made by the defendant, this court recommends that this claimant be allowed the sum of $55.00.